Case 1:21-cv-20548-UU Document 1 Entered on FLSD Docket 02/09/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.:

 JESUS GONZALEZ

        Plaintiff,
 vs.

 JAE MIAMI DADE, LLC
 d/b/a Wendy’s location 697 NW 37th Avenue,
 and WENDY’S PROPERTIES, LLC

               Defendants.
                                                /

                           COMPLAINT FOR INJUNCTIVE RELIEF

        Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel, hereby

 sues Defendant JAE Miami Dade, LLC doing business as Wendy’s restaurant location 697 NW

 37th Avenue and Defendant Wendy’s Properties, LLC for injunctive relief pursuant to 42 U.S.C.

 §§12181-12189 of the Americans with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and

 alleges:

                                          JURISDICTION

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

 Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is vested with

 original jurisdiction under 28 U.S.C. §1331.

        2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all events

 giving rise to this lawsuit occurred within the Southern District of Florida and the subject

 premises is located within the jurisdiction of this Court.
Case 1:21-cv-20548-UU Document 1 Entered on FLSD Docket 02/09/2021 Page 2 of 9




        3.      Defendants are authorized to conduct, and are conducting, business within the

 State of Florida and within the jurisdiction of this court.

                                              PARTIES

        4.      Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers from

 what constitutes a “qualified disability” under the ADA as he is disabled with neuropathy and

 nerve damage due to radiation and utilizes a wheelchair for mobility. Plaintiff’s disability is

 defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R. §36.105(b)(2) and 28 C.F.R.

 §36.105(2)(iii)(D).

        5.      Defendant JAE Miami Dade, LLC (also referenced as “Defendant Wendy’s,”

 “tenant,” “operator,” lessee” or “co-Defendant”) is a Florida limited liability company doing

 business as a franchise operator of Wendy’s fast food restaurants. Defendant Wendy’s is

 authorized to conduct, and is conducting, business within the State of Florida.

        6.      Defendant Wendy’s Properties, LLC (also referenced as “Defendant Landlord,”

 “Lessor,” “Owner,” or “co-Defendant”) is the owner of Folio 01-4104-023-0010, which is a

 commercial real property located at 697 NW 37th Avenue, Miami Florida 33125 (referenced

 throughout as “697 NW 37 Avenue”), which is built out as a stand-alone fast food restaurant.

                                                FACTS

        7.      At all times material hereto, the commercial space encompassing the commercial

 real property located at Defendant Landlord’s 697 NW 37th Avenue location has been leased to

 co-Defendant Wendy’s (the lessee). The lessee in turn has operated its franchised “Wendy’s” fast

 food restaurant within that leased space.

        8.      Wendy’s restaurants serve American style hamburgers, salads, shakes, drinks and

 deserts and are open to the general public and therefore each restaurant is a place of public




                                                   2
Case 1:21-cv-20548-UU Document 1 Entered on FLSD Docket 02/09/2021 Page 3 of 9




 accommodation pursuant to 42 U.S.C. §12181(7)(B) as “[A] restaurant, bar, or other

 establishment serving food or drink.” The Wendy’s restaurant which is the subject to this action

 is also referred to as “697 NW 37th Avenue Wendy’s,” “fast food restaurant,” “restaurant” or

 “place of public accommodation.”

         9.     At all times material hereto, Defendant Wendy’s was (and is) a company owning

 and operating fast food restaurants under the Wendy’s franchise (and brand) which are open to

 the public. Each of the Defendant’s Wendy’s franchised fast food restaurants (including the

 restaurant located at 697 NW 37th Avenue) is a place of public accommodation subject to the

 requirements of Title III of the ADA and its implementing regulation; 42 U.S.C. §12182,

 §12181(7)(B) and 28 C.F.R. §36.104(2).

         10.    As the operator of restaurants which are open to the public, Defendant Wendy’s is

 defined as a “Public Accommodation" within meaning of Title III because it is a private entity

 which owns, or operates a restaurant; 42 U.S.C. §12182, §12181(7)(B); 28 C.F.R. §36.104(2).

         11.    As the owner of commercial real property which is operated as a restaurant open

 to the public, Defendant Landlord is also a “Public Accommodation” pursuant to 42 U.S.C.

 §12181(7)(B) and 28 C.F.R. §36.104(2).

         12.    Due to the close proximity of the 697 NW 37th Avenue Wendy’s restaurant to the

 supermarket and jewelry shop which Plaintiff regularly patronizes, on January 23, 2021 Plaintiff

 went to the restaurant with the intent of purchasing a meal and dining in the eating area located

 therein.

         13.    Plaintiff had difficulty exiting his car and entering the restaurant because the

 parking lot contained cracks in the asphalt making the surface uneven and difficult to traverse as

 he made his way to the restaurant entrance.




                                                 3
Case 1:21-cv-20548-UU Document 1 Entered on FLSD Docket 02/09/2021 Page 4 of 9




        14.     On attempting to enter the restaurant, the entrance door was very heavy and was

 extremely difficult for Plaintiff to open as he was confined to his wheelchair. When Plaintiff

 entered the restaurant, the hand sanitizer available for patrons was out of reach due to its

 excessive height.

        15.     When Plaintiff purchased his meal he unhappily noted that the restaurant did not

 have a specified area reserved for patrons who use wheelchairs.

        16.     Plaintiff left the 697 NW 37th Avenue Wendy’s feeling excluded, humiliated and

 dejected.

        17.     Plaintiff has been denied full and equal access to, and full and equal enjoyment of

 the 697 NW 37th Avenue Wendy’s restaurant.

        18.     On information and belief, Defendant Wendy’s is well aware of the need to

 provide equal access to individuals with disabilities as it owns many Wendy’s franchise

 restaurants and its failure to reasonably accommodate individuals with disabilities at its 697 NW

 37th Avenue Wendy’s restaurant is/was willful, malicious, and oppressive and in compete

 disregard for the civil rights of Plaintiff and in violation of 28 C.F.R. §36.302(c).

        19.     On information and belief, as an investor in commercial property and as a

 subsidiary owned by The Wendy’s Company, which is also the holding company for Wendy’s

 International (the franchisor of Wendy’s fast food restaurants), Defendant Landlord is aware of

 the ADA and the need to provide for equal access within its 697 NW 37th Avenue commercial

 property (which includes the parking lot). Therefore, Defendant Landlord’s failure to reasonably

 accommodate individuals with disabilities is/was willful, malicious, and oppressive and in

 compete disregard for the civil rights of Plaintiff and in violation of 28 C.F.R. §36.302(c).




                                                   4
Case 1:21-cv-20548-UU Document 1 Entered on FLSD Docket 02/09/2021 Page 5 of 9




         20.    Based on the above delineated access impediments, Plaintiff has been denied full

 and equal access by the operator/lessee of that restaurant (Defendant Wendy’s) and by the

 owner/lessor of the commercial property which houses the restaurant (Defendant Landlord).

         21.    As a result of the Defendants’ joint and several discrimination, Plaintiff has

 suffered loss of dignity, mental anguish and other tangible injuries and has suffered an injury-in-

 fact.

         22.    Plaintiff is and has been a customer of Wendy’s restaurants. Plaintiff often dines

 at Wendy’s fast food restaurants and continues to desire to return to Defendant Wendy’s 697

 NW 37th Avenue Wendy’s restaurant to purchase food and eat in the dining area, but Plaintiff

 continues to be injured in that he is concerned that he will again be humiliated, segregated, and

 discriminated against due to the architectural barriers and other barriers to access, all which are

 in violation of the ADA.

         23.    Any and all requisite notice has been provided.

         24.    Plaintiff has been obligated to retain the civil rights law office of J. Courtney

 Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of this

 cause, including costs and expenses incurred. Plaintiff is entitled to recover those attorney’s fees,

 costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                   COUNT I – VIOLATIONS OF TITLE III OF THE ADA

         25.    The ADA was enacted and effective as of July 26, 1990 and ADA legislation

 has been protecting disabled persons from discrimination due to disabilities since that time.

 Thirty years have passed since enactment of the ADA and there is no excuse for public

 accommodations and places of public accommodation to have failed to comply with the

 legislation.




                                                  5
Case 1:21-cv-20548-UU Document 1 Entered on FLSD Docket 02/09/2021 Page 6 of 9




        26.     Congress explicitly stated that the purpose of the ADA was to:

                (i)     provide a clear and comprehensive national mandate for the
                         elimination of discrimination against individuals with disabilities;

                (ii)    provide clear, strong, consistent, enforceable standards addressing
                         discrimination against individuals with disabilities; and,

                (iii)   invoke the sweep of congressional authority, including the power
                         to enforce the fourteenth amendment and to regulate commerce,
                         in order to address the major areas of discrimination faced on a
                         daily by people with disabilities.

 42 U.S.C. §12101(b)(1)(2) and (4).

        27.     Prior to the filing of this lawsuit, Plaintiff personally visited the 697 NW 37th

 Avenue Wendy’s restaurant in order to purchase a meal and dine therein, however Plaintiff was

 denied adequate accommodation because, as a disabled individual who utilizes a wheelchair for

 mobility, he met architectural barriers when entering the restaurant and when attempting to sit at

 the indoor dining area to enjoy his meal. Therefore, Plaintiff has suffered an injury in fact.

        28.     Defendant Wendy’s        (lessee/operator of Wendy’s) and Defendant Landlord

 (owner/lessor) have discriminated (and continue to discriminate) against Plaintiff by denying full

 and equal access to, and full and equal enjoyment of, goods, services, facilities, privileges,

 advantages and/or accommodations at the 697 NW 37th Avenue Wendy’s restaurant, in

 derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by

 failing to barriers to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is

 readily achievable.

        29.     Plaintiff has been unable to, and continues to be unable to, enjoy full and equal

 safe access to, and the benefits of, the accommodations and services offered at the 697 NW 37th

 Avenue Wendy’s restaurant.




                                                   6
Case 1:21-cv-20548-UU Document 1 Entered on FLSD Docket 02/09/2021 Page 7 of 9




         30.          Defendants are jointly and singularly governed by the ADA and must be in

 compliance therewith. Defendants have jointly and severally discriminated against disabled

 patrons in derogation of 28 C.F.R. Part 36.

         31.          Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as amended),

 the Department of Justice, Office of the Attorney General, promulgated Federal Regulations to

 implement the requirements of the ADA, known as the Americans with Disabilities Act

 Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said

 Department may obtain civil penalties of up to $75,000 for the first violation and $150,000 for

 any subsequent violation.

         32.          The commercial space which is owned by Defendant Landlord (owner/lessor)

 houses the 697 NW 37th Avenue Wendy’s restaurant which is operated by Defendant Wendy’s

 (tenant/lessee). This commercial space is in violation of 42 U.S.C. §12181 et. seq., the ADA and

 28 C.F.R. §36.302 et. seq., and both the owner/lessor and the tenant/lessee are discriminating

 against the Plaintiff as a result of inter alia, the following specific violations:

                 i.          As to Defendant Wendy’s (lessee/operator) and Defendant Landlord

 (owner/lessor of the property) (jointly and severally), failure to have signage posted indicating

 the location of accessible entrance, in violation of 28 C.F.R. Part 36, Section 4.1.2(7)(c).

                ii.          As to Defendant Wendy’s (lessee/operator) and Defendant Landlord

 (owner/lessor of the property) (jointly and severally), the fact that the asphalt in the parking lot is

 severely cracked has created an uneven ground surface, which is in violation of 28 C.F.R. Part

 36, Section 4.5.1 and 2010 ADA Standards for Accessible Design.

               iii.          As to Defendant Wendy’s (lessee/operator) and Defendant Landlord

 (owner/lessor of the property) (jointly and severally), failure to provide a front entrance door




                                                     7
Case 1:21-cv-20548-UU Document 1 Entered on FLSD Docket 02/09/2021 Page 8 of 9




 which is accessible pursuant to the 2010 ADA Standards for Accessible Design. In this instant

 case, the entrance door is too heavy, making it difficult to open for individuals attempting to

 enter or leave in a wheelchair, which is in violation of 28 C.F.R. Part 36, Section 4.13.11. The

 door represents an insurmountable barrier to independent entry to the restaurant by the Plaintiff

 who perambulates with a wheelchair.

              iv.       As to Defendant Wendy’s (lessee/operator), failure to provide a hand

 sanitizer for the general public at an accessible height, in violation of the reach ranges delineated

 within Section 308.2.1, 2010 ADA Standards for Accessible Design which states that where a

 forward reach is unobstructed, the high forward reach shall be 48 inches (1220 mm) maximum

 and the low forward reach shall be 15 inches (380 mm) minimum above the finish floor or

 ground.

              v.        As to Defendant Wendy’s (lessee/operator), failure to provide for

 designated handicapped seating accessible by wheelchair, in violation of 28 C.F.R. Part 36,

 Section 4.32.4, Section 5.4 and 2020 ADA Standards for Accessible Design Sections 902 and

 903, which require that all dining areas be accessible in clear floor/ground space, size and height.

        33.     More access barrier violations may be present, which will be determined and

 proven through the discovery process.

        34.     Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants are

 required to make the 697 NW 37th Avenue Wendy’s restaurant commercial space accessible to

 persons with disabilities since January 28, 1992. Defendants have jointly and severally failed to

 comply with this mandate.

        35.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

 Plaintiff injunctive relief, including an order to alter the commercial property and the restaurant




                                                  8
Case 1:21-cv-20548-UU Document 1 Entered on FLSD Docket 02/09/2021 Page 9 of 9




 therein such that it is made readily accessible to, and useable by, individuals with disabilities to

 the extent required by the ADA.

        WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the property

 lessor Defendant Wendy’s Properties, LLC (owner of the commercial property) and the lessee

 (operator of the 697 NW 37th Avenue Wendy’s restaurant) Defendant JAE Miami Dade, LLC

 and requests the following relief:

        a)      The Court declare that Defendants have violated the ADA;

        b)      The Court enter an Order directing Defendants to evaluate and neutralize their

 policies, practices and procedures toward persons with disabilities,

        c)      The Court enter an Order requiring Defendants to alter the commercial property

 and Wendy’s fast food restaurant such that it becomes accessible to and usable by individuals

 with disabilities to the full extent required by the Title III of the ADA;

        d)      The Court award reasonable costs and attorneys’ fees; and

        e)      The Court award any and all other relief that may be necessary and appropriate.

 Dated this 9th day of February 2021.

                                                Respectfully submitted,

                                                /s/ J. Courtney Cunningham
                                                J. Courtney Cunningham, Esq.
                                                J. COURTNEY CUNNINGHAM, PLLC
                                                FBN: 628166
                                                8950 SW 74th Court, Suite 2201
                                                Miami, Florida 33156
                                                Telephone: 305-351-2014
                                                Email: cc@cunninghampllc.com
                                                Counsel for Plaintiff




                                                   9
